Election/Restrictions
Claims 1-6 and 9-11 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 23 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 February 2021 is withdrawn.  Claims 12, 14, and 17-20, directed to non-transitory machine-readable media comprising computer code executable by a processor to cause the processor to operate a stimulation controller, and a system thereof, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1-6, 9-12, 14, and 17-20 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 5 August 2021 have remedied the Claim Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also now incorporate former allowable claim 8 into all independent claims. 
The Prior Art fails to disclose or teach monitoring a flow distribution with pressure signals from perforation plug tracers, and stimulating a formation based on the monitored flow distribution to adjust the flow distribution over multiple stimulations.  In general, there is little Prior Art describing detecting pressure signals from perforation plug tracers, and thus it would be nonobvious to account for these pressure signals in a controller system.  
2., p.3).  Specifically, as Amended, these claims now recite additional elements that integrate the judicial exception into a practical application, thereby satisfying Revised Step 2A Prong Two.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674